Title: From George Washington to Clement Biddle, 16 September 1780
From: Washington, George
To: Biddle, Clement


                        
                             16 September 1780
                        
                        The Representation which you have made to me of the impossibility of providing for the horses of the army in
                            the modes pointed out by Law compells me to Authorise you and you are hereby Authorised by yourself, Deputy Assistants or
                            Forage Masters to impress Forage and pasture necessary for the horses of the Army when the same cannot otherwise be
                            procured, provided that the same be taken within fifteen miles of an Encampment of the army & that you take proper
                            measures to prevent abuse or waste and to have justice done to the Inhabitants.
                        This warrant to continue in force for Ten days or until Colo. Pickering or his Deputy shall arrive in Camp.
                            Given at head quarters Bergen County this 16th Day September 1780.
                        
                            Go: Washington
                        
                    